Title: To Benjamin Franklin from Jane Mecom, 12 September 1779
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
Warwick Sept 12—1779
I have now before me yrs of Nov 26 1778 Brought me by my unfortunate son Collas & won of Apr 22 79. The first I ansuered some time ago but as you may not recve it I now Renew my thanks for it & the Benifits there bestowed & confermed in the other, mr Williams writs me He is redy to comply with your Desier, but as mr. Collas does not See any other way to settle on shore it does not Apear to me it will in any measure do to soport a famely, it would be a grat help when we could convinc people they have been decved by a miserable Imitation, & that no won Els can make the trew soap, but that would be a work of time, & there will be no wax to be had till affter Frost comes, I did by laying out Every way procure a small cake & made a litle but not of the very best Posable as you desiered owing to some unavoidable Impedements, but sent it notwithstanding as it will Ansir for your own Use, & Temples, but would wish you not to make any presents of it; as I had not convenancy to make but half the meterals I procured I hope the other will ansure your wish & shall make it & send it by the first opertunity, I desiered Collas to mark it No 1—that you might know which it is if boath come to hand.
Your very affectionat & tender care of me all along in life Exites my warmest gratitude which I cannot Even think on without Tears, what manyfold blessings I injoy beyond many of my worthy Acquantance who have ben driven from there home, Lost there Intrest, & some have the Adion of Lost health, & won the Grevous torment of a Cancer & no kind Brother to soport her while I am kindly treeted by all about me & ample provition made for me when Ever I have ocation.
You could not have recd. Information of the Death of my son peter when you wrot the last I have recd as I had it not my self till 20 days after the date of myne which you then recved, I hope some others I wrot afterwards are come to yr hand, I cannot but take grat pleasure in hearing you Injoy so much Helth & could wish you had no ocation for the Remedy of thos fitts of the Gout you are sometimes Exercised with, I fear you feel Pane anouf when under them to consider it as a disease, or as we some times say wors— The Respect & Friendship of all sensable people where Ever you go I am shure you can not fale of but it is a grat satisfaction to have a number of them so near you that you may take your own time to go to them. I have not the privilige of won Neibour near than two miles but we have many agreable people come to viset us & I am allways contented at home, & pleasd. to go abroad when sent for, otherways I cannot go for our people have no carrage & I hant courage to ride a hors.
You say Temple is still with you & I hope the same Dutyfull & Affectionat child & agreable companyon remember my love to him, but poor Ben how will he soport the Lose of you boath, was he willing to go. I Lately had a Leter from mrs Bache she maks no mention of it but I sopose they will Chearfuly Acquese in what you think for the best. Our friends hear are well & desier to be Dutyfully Remembred to you, I heard the Governers wife say she would write. When shall I have any foundation for the hope that we shall again meet & spend our last Days to gather, America knows yr consequence two well to premit yr Return if thay Can posable prevent it, & yr care for the Publick good will not suffer you to Desert them till Peace is Established, & the Dismal sound of fiveteen year from the comencment of the war Dwells on my mind which I wonce heard you say it might Last, if it does it is not Likely I shall Last that long, but that you may contineu in Health & Usefullnes is the constant Prayer or yr Affectionat sister
Jane Mecom
 
[torn: I] have no Instruments [torn: to stamp] the soap but hope that will not Depretiate is valeu
Addressed: Dr Franklin
